EXHIBIT 99.1 FOR IMMEDIATE RELEASE Charter Communications to Explore Alternatives to Enhance Financial Flexibility ST. LOUIS – December 12, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) (“Charter”) announced today that it has asked its long-standing financial advisor, Lazard LLC, to initiate discussions with the Company’s bondholders about financial alternatives to improve the Company’s balance sheet. “We believe engaging in discussions with our bondholders, aimed at improving our capital structure and enhancing our financial flexibility, is in the Company’s and our customers’ best interests,” said Neil Smit, President and Chief Executive Officer.“In the third quarter 2008, revenues increased 7.3%, and net customer additions increased more than 50% year over year. Our objective in these discussions is to improve our balance sheet, which will better position Charter for the future, while we continue to focus on delivering quality service to our customers and growing our business.” Charter noted that its cash on hand and cash equivalents as of December 10, 2008, was in excess of $900 million, which is available to pay operating costs and expenses. About Charter Communications Charter Communications, Inc. is a leading broadband communications company and the third-largest publicly traded cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter Digital Cable(R) video entertainment programming, Charter High-Speed(R) Internet access, and Charter Telephone(R). Charter Business(TM) similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone.
